Exhibit 10.1

salesforce.com, inc.

2006 Inducement Equity Incentive Plan

(Adopted April 25, 2006 and

Amended and Restated March 29, 2009, January 10, 2011, September 22, 2011 and
June 7, 2012)

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The salesforce.com, inc. 2006 Inducement Equity Incentive
Plan (the “Plan”) was established effective as of April 25, 2006, the date of
its approval by the Board (the “Effective Date”) and is hereby amended and
restated as of the dates set forth above.

1.2 Purpose. The purposes of the Plan are to provide a material inducement for
the best available employees to join the Company, and to promote the success of
the Company’s business. The Plan seeks to achieve these purposes by providing
for Awards in the form of Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock Purchase Rights, Performance Shares, Performance Units, or
Restricted Stock Units.

1.3 Term of Plan. The Plan became effective upon its adoption by the Board on
the Effective Date and shall continue in effect for a term of ten (10) years
unless terminated earlier under Section 15 of the Plan.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

(b) “Award” means any Nonstatutory Stock Option, SAR, Restricted Stock Purchase
Right, Performance Share, Performance Unit, or Restricted Stock Unit granted
under the Plan.

(c) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an “Option Agreement,” a
“SAR

 

1



--------------------------------------------------------------------------------

Agreement,” a “Restricted Stock Purchase Agreement,” a “Performance Share
Agreement,” a “Performance Unit Agreement,” or a “Restricted Stock Unit
Agreement.”

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, unless otherwise defined by the Participant’s Award Agreement
or contract of employment or service, any of the following: (i) the
Participant’s theft, dishonesty, or falsification of any Participating Company
documents or records; (ii) the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information; (iii) any
action by the Participant which has a detrimental effect on a Participating
Company’s reputation or business; (iv) the Participant’s failure or inability to
perform any reasonable assigned duties after written notice from a Participating
Company of, and a reasonable opportunity to cure, such failure or inability;
(v) any material breach by the Participant of any employment or service
agreement between the Participant and a Participating Company, which breach is
not cured pursuant to the terms of such agreement; or (vi) the Participant’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
which impairs the Participant’s ability to perform his or her duties with a
Participating Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(g) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.

(h) “Company” means salesforce.com, inc., a Delaware corporation, or any
successor corporation thereto.

(i) “Director” means a member of the Board.

(j) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

(k) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(l) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a member of
the Board nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of the Plan. The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be. For purposes of an

 

2



--------------------------------------------------------------------------------

individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(o) “Insider” means an Officer, a member of the Board or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

(p) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

(q) “Officer” means any person designated by the Board as an officer of the
Company.

(r) “Option” means the right to purchase Stock at a stated price for a specified
period of time granted to a Participant pursuant to Section 6 of the Plan. An
Option may only be a Nonstatutory Stock Option.

(s) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

3



--------------------------------------------------------------------------------

(t) “Participant” means any eligible person who has been granted one or more
Awards.

(u) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(v) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

(w) “Performance Award” means an Award of Performance Shares or Performance
Units.

(x) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 9.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.

(y) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3 of the Plan.

(z) “Performance Period” means a period established by the Committee pursuant to
Section 9.3 of the Plan at the end of which one or more Performance Goals are to
be measured.

(aa) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 9 of the Plan to receive a payment equal to
the value of a Performance Share, as determined by the Committee, based on
performance.

(bb) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 9 of the Plan to receive a payment equal to
the value of a Performance Unit, as determined by the Committee, based upon
performance.

(cc) “Restricted Stock Award” means an Award of a Restricted Stock Purchase
Right.

(dd) “Restricted Stock Purchase Right” means a right to purchase Stock granted
to a Participant pursuant to Section 8 of the Plan.

(ee) “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 10 of the Plan to receive a share
of Stock on a date determined in accordance with the provisions of Section 10
and the Participant’s Award Agreement.

(ff) “Restriction Period” means the period established in accordance with
Section 8.5 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.

 

4



--------------------------------------------------------------------------------

(gg) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(hh) “SAR” or “Stock Appreciation Right” means a bookkeeping entry representing,
for each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 7 of the Plan to receive payment of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.

(ii) “Section 162(m)” means Section 162(m) of the Code.

(jj) “Securities Act” means the Securities Act of 1933, as amended.

(kk) “Service” means a Participant’s employment or service with the
Participating Company Group, in the capacity of an Employee. A Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement. A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating Company.
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of such
termination.

(ll) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.

(mm) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(nn) “Vesting Conditions” mean those conditions established in accordance with
Section 8.5 or Section 10.3 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

5



--------------------------------------------------------------------------------

3. ADMINISTRATION.

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board may, in its discretion,
delegate to a committee comprised of one or more Officers the authority to grant
one or more Awards, without further approval of the Board or the Committee, to
any Employee, other than a person who, at the time of such grant, is an Insider;
provided, however, that (a) such Awards shall not be granted for shares in
excess of the maximum aggregate number of shares of Stock authorized for
issuance pursuant to Section 4.1, (b) the exercise price per share of each such
Award which is an Option or Stock Appreciation Right shall be not less than the
Fair Market Value per share of the Stock on the effective date of grant (or, if
the Stock has not traded on such date, on the last day preceding the effective
date of grant on which the Stock was traded), and (c) each such Award shall be
subject to the terms and conditions of the appropriate standard form of Award
Agreement approved by the Board or the Committee and shall conform to the
provisions of the Plan and such other guidelines as shall be established from
time to time by the Board or the Committee.

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.4 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;

(b) to determine the type of Award granted;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award; (ii) the method of payment for shares purchased
pursuant to any Award; (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock; (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto;
(v) the

 

6



--------------------------------------------------------------------------------

Performance Award Formula and Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained; (vi) the time of the
expiration of any Award, (vii) the effect of the Participant’s termination of
Service on any of the foregoing; and (viii) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;

(e) to determine whether an Award of SARs, Performance Shares or Performance
Units will be settled in shares of Stock, cash, or in any combination thereof;

(f) to approve one or more forms of Award Agreement;

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

(j) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

7



--------------------------------------------------------------------------------

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be one million eight hundred thousand (1,800,000) and shall
consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company at the Participant’s
purchase price, the shares of Stock allocable to the terminated portion of such
Award or such forfeited or repurchased shares of Stock shall again be available
for issuance under the Plan. Shares of Stock shall not be deemed to have been
issued pursuant to the Plan (a) with respect to any portion of an Award that is
settled in cash or (b) to the extent such shares are withheld in satisfaction of
tax withholding obligations pursuant to Section 14.2. Upon payment in shares of
Stock pursuant to the exercise of an SAR, the number of shares available for
issuance under the Plan shall be reduced only by the number of shares actually
issued in such payment. If the exercise price of an Option is paid by tender to
the Company, or attestation to the ownership, of shares of Stock owned by the
Participant, the number of shares available for issuance under the Plan shall be
reduced by the net number of shares for which the Option is exercised.

4.2 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and to any outstanding Awards,
and in the exercise or purchase price per share under any outstanding Award in
order to prevent dilution or enlargement of Participants’ rights under the Plan.
For purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number, and in no event
may the exercise or purchase price under any Award be decreased to an amount
less than the par value, if any, of the stock subject to such Award. The
adjustments determined by the Committee pursuant to this Section 4.2 shall be
final, binding and conclusive.

5. ELIGIBILITY AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted to Employees so long as
the following requirements are met: (a) the Employee was not previously an
Employee or Director, or the Employee is returning to the employment of the
Company following a bona-fide period of non-employment, and (b) the grant of an
Award under the Plan is a material inducement to the Employee’s decision to
enter into the employment of the Company. Notwithstanding the foregoing, an
Employee may be granted an Award in connection with a

 

8



--------------------------------------------------------------------------------

merger, acquisition or similar transaction, to the extent permitted by the New
York Stock Exchange rules governing stockholder approval of inducement equity
compensation plans.

5.2 Participation . Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one (1) Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

6. TERMS AND CONDITIONS OF OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that the exercise price per
share shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the Option. Notwithstanding the foregoing, an Option
may be granted with an exercise price lower than the minimum exercise price set
forth above if such Option is granted pursuant to an assumption or substitution
for another option in a manner qualifying under the provisions of Section 424(a)
of the Code.

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that no Option shall be exercisable after the expiration of five
(5) years after the effective date of grant of such Option. Subject to the
foregoing, unless otherwise specified by the Committee in the grant of an
Option, any Option granted hereunder shall terminate five (5) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price; (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”); (iv) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by

 

9



--------------------------------------------------------------------------------

applicable law; or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (and not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of one (1) year (or such
longer period of time as determined by the Board, in its discretion) after the
date on which the Participant’s Service terminated, but in any event no later
than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of one (1) year (or such longer period of time as determined by
the Board, in its discretion) after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date. The
Participant’s Service shall be deemed to have terminated on account of death if
the Participant dies within

 

10



--------------------------------------------------------------------------------

ninety (90) days (or such longer period of time as determined by the Board, in
its discretion) after the Participant’s termination of Service.

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of ninety (90) days (or such longer period of time
as determined by the Board, in its discretion) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 13 below, the Option shall remain exercisable until ninety
(90) days (or such longer period of time as determined by the Board, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.

(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination of Service for Cause, if a sale within the
applicable time periods set forth in Section 6.4(a) of shares acquired upon the
exercise of the Option would subject the Participant to suit under Section 16(b)
of the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit; (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service; or (iii) the Option Expiration Date.

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act.

 

11



--------------------------------------------------------------------------------

7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.

7.2 Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option, and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.

7.3 Exercisability and Term of SARs.

(a) Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.

(b) Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of five
(5) years after the effective date of grant of such SAR.

7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled

 

12



--------------------------------------------------------------------------------

to receive payment of an amount for each share with respect to which the SAR is
exercised equal to the excess, if any, of the Fair Market Value of a share of
Stock on the date of exercise of the SAR over the exercise price. Payment of
such amount shall be made in cash, shares of Stock, or any combination thereof
as determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing such SAR, payment shall be made in a lump sum as soon as practicable
following the date of exercise of the SAR. The Award Agreement evidencing any
SAR may provide for deferred payment in a lump sum or in installments. When
payment is to be made in shares of Stock, the number of shares to be issued
shall be determined on the basis of the Fair Market Value of a share of Stock on
the date of exercise of the SAR. For purposes of Section 7, an SAR shall be
deemed exercised on the date on which the Company receives notice of exercise
from the Participant.

7.5 Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

7.6 Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with Section 6.4 (treating the
SAR as if it were an Option) and thereafter shall terminate.

7.7 Nontransferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.

8. TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

8.1 Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
in the form of a Restricted Stock Purchase Right. Restricted Stock Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 9.4. If either the grant of a Restricted Stock Award or the
lapsing of the Restriction Period is to be contingent

 

13



--------------------------------------------------------------------------------

upon the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.5(a).

8.2 Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion. Notwithstanding the foregoing, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to such Restricted Stock Award.

8.3 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right; provided, however, that no Restricted Stock Purchase Right
granted to a prospective Employee may become exercisable prior to the date on
which such person commences Service.

8.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check, or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof. The Committee may at any time or from time to time
grant Restricted Stock Purchase Rights which do not permit all of the foregoing
forms of consideration to be used in payment of the purchase price or which
otherwise restrict one or more forms of consideration.

8.5 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than pursuant to
an Ownership Change Event, as defined in Section 12.1, or as provided in
Section 8.8. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

8.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, then any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be

 

14



--------------------------------------------------------------------------------

immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.

8.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Award and set forth in the Award Agreement,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the Company
shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

8.8 Nontransferability of Restricted Stock Award Rights. Prior to the issuance
of shares of Stock pursuant to a Restricted Stock Award, rights to acquire such
shares shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution. All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant’s guardian or legal
representative.

9. TERMS AND CONDITIONS OF PERFORMANCE AWARDS .

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

9.1 Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

9.2 Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial value of an amount determined by the Committee on the
effective date of the grant of the unit. The final value payable to the
Participant in settlement of a Performance Award determined on the basis of the
applicable Performance Award Formula will depend on the extent to which
Performance Goals established

 

15



--------------------------------------------------------------------------------

by the Committee are attained within the applicable Performance Period
established by the Committee.

9.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Committee
shall establish the Performance Goal(s) and Performance Award Formula applicable
to each Performance Award no later than the earlier of (a) the date ninety
(90) days after the commencement of the applicable Performance Period or (b) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
and, in any event, at a time when the outcome of the Performance Goals remains
substantially uncertain. Once established, the Performance Goals and Performance
Award Formula shall not be changed during the Performance Period. The Company
shall notify each Participant granted a Performance Award of the terms of such
Award, including the Performance Period, Performance Goal(s) and Performance
Award Formula.

9.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a) Performance Measures. Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee. For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance Award.
Performance Measures may be one or more of the following, as determined by the
Committee:

(i) revenue;

(ii) gross margin;

(iii) operating margin;

(iv) operating income;

(v) pre-tax profit;

 

16



--------------------------------------------------------------------------------

(vi) earnings before interest, taxes and depreciation;

(vii) net income;

(viii) cash flow;

(ix) expenses;

(x) the market price of the Stock;

(xi) earnings per share;

(xii) return on stockholder equity;

(xiii) return on capital;

(xiv) return on net assets;

(xv) economic value added;

(xvi) number of customers; and

(xvii) market share.

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.

9.5 Settlement of Performance Awards.

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

(b) Effect of Leaves of Absence. Unless otherwise required by law, payment of
the final value, if any, of a Performance Award held by a Participant who has
taken in excess of thirty (30) days in leaves of absence during a Performance
Period shall be prorated on the basis of the number of days of the Participant’s
Service during the Performance Period during which the Participant was not on a
leave of absence.

(c) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Section 9.5(a), the Company
shall notify each Participant of the determination of the Committee.

 

17



--------------------------------------------------------------------------------

(d) Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 9.5(a), payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
Unless otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. An Award Agreement may provide for deferred
payment in a lump sum or in installments. If any payment is to be made on a
deferred basis, the Committee may, but shall not be obligated to, provide for
the payment during the deferral period of Dividend Equivalents or interest.

(e) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

9.6 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock having a record date
prior to the date on which the Performance Shares are settled or forfeited. Such
Dividend Equivalents, if any, shall be credited to the Participant in the form
of additional whole Performance Shares as of the date of payment of such cash
dividends on Stock. The number of additional Performance Shares (rounded to the
nearest whole number) to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on such date with respect to the number of shares
of Stock represented by the Performance Shares previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date.
Dividend Equivalents may be paid currently or may be accumulated and paid to the
extent that Performance Shares become nonforfeitable, as determined by the
Committee. Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 9.5. Dividend Equivalents shall not be paid with respect to Performance
Units. In the event of a dividend or distribution paid in shares of Stock or any
other adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of

 

18



--------------------------------------------------------------------------------

the shares of Stock issuable upon settlement of the Performance Share Award, and
all such new, substituted or additional securities or other property shall be
immediately subject to the same Performance Goals as are applicable to the
Award.

9.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Performance Award and set forth in the Award Agreement, the
effect of a Participant’s termination of Service on the Performance Award shall
be as follows:

(a) Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 9.5.

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award.

9.8 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

10. TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

10.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 9.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the

 

19



--------------------------------------------------------------------------------

Committee shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).

10.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit.

10.3 Vesting. Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.

10.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit Award. In the event
of a dividend or distribution paid in shares of Stock or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

10.5 Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

20



--------------------------------------------------------------------------------

10.6 Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 10.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.

10.7 Nontransferability of Restricted Stock Unit Awards. Prior to the issuance
of shares of Stock in settlement of a Restricted Stock Unit Award, the Award
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.

11. STANDARD FORMS OF AWARD AGREEMENT.

11.1 Award Agreements . Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.

11.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

12. CHANGE IN CONTROL.

12.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.

 

21



--------------------------------------------------------------------------------

(b) A “Change in Control” shall mean an Ownership Change Event or series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 12.1(a)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Committee shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

12.2 Effect of Change in Control on Options and SARs.

(a) Accelerated Vesting. Notwithstanding any other provision of the Plan to the
contrary, the Committee, in its sole discretion, may provide in any Award
Agreement or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide for the acceleration of the exercisability and
vesting in connection with such Change in Control of any or all outstanding
Options and SARs and shares acquired upon the exercise of such Options and SARs
upon such conditions and to such extent as the Committee shall determine.

(b) Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume the Company’s rights and obligations under outstanding Options and
SARs or substitute for outstanding Options and SARs substantially equivalent
options and SARs (as the case may be) for the Acquiror’s stock. Any Options or
SARs which are not assumed by the Acquiror in connection with the Change in
Control nor exercised as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

(c) Cash-Out of Options. The Committee may, in its sole discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Option or SAR outstanding immediately prior to the
Change in Control shall be canceled in exchange for a payment with respect to
each vested share of Stock subject to such canceled Option or SAR in (i) cash;
(ii) stock of the Company or of a corporation or other business entity a party
to the Change in Control; or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the excess of the Fair
Market Value of the consideration to be paid per share of Stock in the Change in
Control over the exercise price per share under such Option or SAR (the
“Spread”). In the event such determination is made by the Committee, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of their canceled Options and SARs as soon as practicable following
the date of the Change in Control.

 

22



--------------------------------------------------------------------------------

12.3 Effect of Change in Control on Restricted Stock Awards. The Committee may,
in its discretion, provide in any Award Agreement evidencing a Restricted Stock
Award that, in the event of a Change in Control, the lapsing of the Restriction
Period applicable to the shares subject to the Restricted Stock Award held by a
Participant whose Service has not terminated prior to the Change in Control
shall be accelerated effective immediately prior to the consummation of the
Change in Control to such extent as specified in such Award Agreement. Any
acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 12.3 and the provisions of such Award Agreement
shall be conditioned upon the consummation of the Change in Control.

12.4 Effect of Change in Control on Performance Awards. The Committee may, in
its discretion, provide in any Award Agreement evidencing a Performance Award
that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to the Change in Control
shall become payable effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.

12.5 Effect of Change in Control on Restricted Stock Unit Awards. The Committee
may, in its discretion, provide in any Award Agreement evidencing a Restricted
Stock Unit Award that, in the event of a Change in Control, the Restricted Stock
Unit Award held by a Participant whose Service has not terminated prior to such
date shall be settled effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.

13. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

14. TAX WITHHOLDING.

14.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an

 

23



--------------------------------------------------------------------------------

Option, to make adequate provision for, the federal, state, local and foreign
taxes, if any, required by law to be withheld by the Participating Company Group
with respect to an Award or the shares acquired pursuant thereto. The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.

14.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

15. AMENDMENT OR TERMINATION OF PLAN.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. In any event, no amendment,
suspension or termination of the Plan may adversely affect any then outstanding
Award without the consent of the Participant unless necessary to comply with any
applicable law, regulation or rule.

16. MISCELLANEOUS PROVISIONS.

16.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

16.2 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

16.3 Rights as Employee. No person, even though eligible pursuant to Section 5,
shall have a right to be selected as a Participant, or, having been so selected,
to be selected again as a Participant. Nothing in the Plan or any Award granted
under the Plan shall

 

24



--------------------------------------------------------------------------------

confer on any Participant a right to remain an Employee or interfere with or
limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

16.4 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.

16.5 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

16.6 Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.

16.7 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

16.8 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any

 

25



--------------------------------------------------------------------------------

Participating Company for any changes in the value of any assets which may be
invested or reinvested by the Company with respect to the Plan.

 

26



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

STOCK OPTION AGREEMENT

Salesforce.com, inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the salesforce.com, inc. 2006
Inducement Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice, the Plan or as set forth below:

(a) “Exercise Price” means the Exercise Price per share of Stock as set forth in
the Grant Notice and as adjusted from time to time pursuant to Section 9.

(b) “Number of Option Shares” means the Number of Option Shares as set forth in
the Grant Notice and as adjusted from time to time pursuant to Section 9.

(c) “Option Expiration Date” means the date listed under the heading
“Expiration” in the Grant Notice.

(d) “Vested Shares” mean, as of any relevant date, the cumulative portion of the
Number of Option Shares which has become exercisable. In no event may the number
of Vested Shares exceed the Number of Option Shares. Except as otherwise
provided by this Option Agreement, the number of shares (disregarding any
fractional share) that will become Vested Shares on a specified date, provided
that the Participant’s Service has not terminated prior to such date, is
determined as follows:

(i) on the first date listed under the heading “Full Vest” in the Grant Notice,
the number of shares first listed under the heading “Shares” in the Grant Notice
will become Vested Shares, and

(ii) the remaining shares listed under the heading “Shares” in the Grant Notice
will become Vested Shares in substantially equal subsequent installments at the
periodic rate set forth under the heading “Vest Type” in the Grant Notice, with
the last such

 

27



--------------------------------------------------------------------------------

installment becoming Vested Shares on the last date set forth under the heading
“Full Vest” in the Grant Notice.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. TAX CONSEQUENCES.

Tax Status of Option. This Option is intended to have the tax status designated
in the Grant Notice. If the Grant Notice so designates, this Option is intended
to be a Nonstatutory Stock Option and shall not be treated as an Incentive Stock
Option within the meaning of Section 422(b) of the Code.

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable prior to the termination of the Option (as provided in Section 6) in
an amount not to exceed the number of Vested Shares less the number of shares
previously acquired upon exercise of the Option. In no event shall the Option be
exercisable for more shares than the Number of Option Shares, as adjusted
pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Chief Financial Officer of the Company or other authorized representative of the
Company (including a third-party administrator designated by the Company). In
the event that the Participant is not authorized or is unable to provide an
electronic Exercise Notice, the Option shall be exercised by a written Exercise
Notice addressed to the Company, which shall be signed by the Participant and
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Company (including a third-party administrator designated
by the Company). Each Exercise Notice, whether electronic or written, must state
the Participant’s election to exercise the Option, the number of whole shares of
Stock for which the Option is

 

28



--------------------------------------------------------------------------------

being exercised and such other representations and agreements as to the
Participant’s investment intent with respect to such shares as may be required
pursuant to the provisions of this Option Agreement. Further, each Exercise
Notice must be received by the Company prior to the termination of the Option as
set forth in Section 6 and must be accompanied by full payment of the aggregate
Exercise Price for the number of shares of Stock being purchased. The Option
shall be deemed to be exercised upon receipt by the Company of such electronic
or written Exercise Notice and the aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax

 

29



--------------------------------------------------------------------------------

withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, an Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Prior to
the issuance of shares of Stock upon the exercise of an Option, the Option shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by

 

30



--------------------------------------------------------------------------------

will or by the laws of descent and distribution. Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution. The Participant shall dispose of the shares acquired
pursuant to the Option only in accordance with the provisions of this Option
Agreement.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of one (1) year after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of one (1) year after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date. The
Participant’s Service shall be deemed to have terminated on account of death if
the Participant dies within ninety (90) days after the Participant’s termination
of Service.

(c) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.

(d) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of ninety (90) days after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

31



--------------------------------------------------------------------------------

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until
ninety (90) days after the date the Participant is notified by the Company that
the Option is exercisable, but in any event no later than the Option Expiration
Date.

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination of the Participant’s Service for Cause, if a
sale within the applicable time periods set forth in Section 7.1 of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume the Company’s rights and
obligations under the Option or substitute for the Option a substantially
equivalent option for the Acquiror’s stock. In the event the Acquiror elects not
to assume the Company’s rights and obligations under the Option or substitute
for the Option in connection with the Change in Control, any unexercised portion
of the Option shall become immediately exercisable and vested in full as of the
date ten (10) days prior to the date of the Change in Control, provided that the
Participant’s Service has not terminated prior to such date. Any exercise of the
Option that was permissible solely by reason of this Section shall be
conditioned upon the consummation of the Change in Control. The Option shall
terminate and cease to be outstanding effective as of the date of the Change in
Control to the extent that the Option is neither assumed by the Acquiror in
connection with the Change in Control nor exercised as of the date of the Change
in Control. Notwithstanding the foregoing, shares acquired upon exercise of the
Option prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of this Option Agreement except as otherwise
provided herein. Furthermore, notwithstanding the foregoing, if the corporation
the stock of which is subject to the Option immediately prior to an Ownership
Change Event described in Section 12.1(a)(i) of the Plan constituting a Change
in Control is the surviving or continuing corporation and immediately after such
Ownership Change Event less than fifty percent (50%) of the total combined
voting power of its voting stock is held by another corporation or by other
corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the Option shall not terminate unless the Board otherwise provides
in its discretion.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

32



--------------------------------------------------------------------------------

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and class of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

10. RIGHTs AS A STOCKHOLDER, DIRECTOR OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director or an Employee, as the case may be, at any time.

11. LEGENDS.

11.1 The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock subject to the provisions of this Option Agreement.
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.

 

33



--------------------------------------------------------------------------------

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

12.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

12.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Exercise Notice called for by Section 4.2 to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Exercise
Notice, as described in Section 12.4(a). The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Chief Financial
Officer of the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the

 

34



--------------------------------------------------------------------------------

attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.4(a).

12.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

12.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

12.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

SALESFORCE.COM, INC.

 

    

PARTICIPANT

 

[NAME]

     [NAME]

[TITLE]

    

Date:                     

     Date:                    , 200  

 

35



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

STOCK OPTION AGREEMENT

(For Non-U.S. Participants)

Salesforce.com, inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the salesforce.com, inc. 2006
Inducement Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice, the Plan or as set forth below:

(a) “Exercise Price” means the Exercise Price per share of Stock, expressed in
United States Dollars, as set forth in the Grant Notice and as adjusted from
time to time pursuant to Section 9.

(b) “Local Law” means with all laws, rules and regulations applicable within
[INSERT APPLICABLE COUNTRY] or to its residents.

(c) “Number of Option Shares” means the Number of Option Shares as set forth in
the Grant Notice and as adjusted from time to time pursuant to Section 9.

(d) “Option Expiration Date” means the date listed under the heading
“Expiration” in the Grant Notice.

(e) “Vested Shares” mean, as of any relevant date, the cumulative portion of the
Number of Option Shares which has become exercisable. In no event may the number
of Vested Shares exceed the Number of Option Shares. Except as otherwise
provided by this Option Agreement, the number of shares (disregarding any
fractional share) that will become Vested Shares on a specified date, provided
that the Participant’s Service has not terminated prior to such date, is
determined as follows:

 

36



--------------------------------------------------------------------------------

(i) on the first date listed under the heading “Full Vest” in the Grant Notice,
the number of shares first listed under the heading “Shares” in the Grant Notice
will become Vested Shares, and

(ii) the remaining shares listed under the heading “Shares” in the Grant Notice
will become Vested Shares in substantially equal subsequent installments at the
periodic rate set forth under the heading “Vest Type” in the Grant Notice, with
the last such installment becoming Vested Shares on the last date set forth
under the heading “Full Vest” in the Grant Notice.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE OPTION.

2.1 Compliance with Local Law. The Participant is a resident of or is domiciled
in [INSERT APPLICABLE COUNTRY]. The Participant agrees that the Participant will
not acquire shares of Stock pursuant to the Option or transfer, assign, sell or
otherwise deal with such shares except in compliance with Local Law.

2.2 Employment Conditions. In accepting the Option, the Participant acknowledges
that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Option; and the Participant’s
right to exercise the Option after termination of Service, if any, will be
measured by the date of termination of the Participant’s active Service and will
not be extended by any notice period mandated under Local Law. Subject to the
foregoing and the provisions of the Plan, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

(c) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.

(d) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(e) The Participant is voluntarily participating in the Plan.

 

37



--------------------------------------------------------------------------------

(f) The Option is an extraordinary item which is outside the scope of the
Participant’s employment contract, if any.

(g) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty. If the underlying shares of Stock do not increase in
value, the Option will have no value. If the Participant exercises the Option
and obtains shares of Stock, the value of those shares acquired upon exercise
may increase or decrease in value, even below the Exercise Price.

(i) No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or shares of Stock purchased
through exercise of the Option resulting from termination of the Participant’s
Service (for any reason whether or not in breach of Local Law) and the
Participant irrevocably releases the Participating Company Group from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by signing this Option
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

2.3 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the members of a group
consisting of the Company and each Participating Company for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

(b) The Participant understands that the Company (including any other
Participating Company) hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and

 

38



--------------------------------------------------------------------------------

transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon exercise of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable prior to the termination of the Option (as provided in Section 6) in
an amount not to exceed the number of Vested Shares less the number of shares
previously acquired upon exercise of the Option. In no event shall the Option be
exercisable for more shares than the Number of Option Shares, as adjusted
pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Chief Financial Officer of the Company or other authorized representative of the
Company (including a third-party administrator designated by the Company). In
the event that the Participant is not authorized or is unable to provide an
electronic Exercise Notice, the Option shall be exercised by a written Exercise
Notice addressed to the Company, which shall be signed by the Participant and
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Company (including a third-party administrator designated
by the Company). Each Exercise Notice, whether electronic or written, must state
the Participant’s election to exercise the Option, the number of whole shares of
Stock for which the Option is being exercised and such other representations and
agreements as to the Participant’s investment

 

39



--------------------------------------------------------------------------------

intent with respect to such shares as may be required pursuant to the provisions
of this Option Agreement. Further, each Exercise Notice must be received by the
Company prior to the termination of the Option as set forth in Section 6 and
must be accompanied by full payment of the aggregate Exercise Price for the
number of shares of Stock being purchased. The Option shall be deemed to be
exercised upon receipt by the Company of such electronic or written Exercise
Notice and the aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (the “Tax
Obligations”), the Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of

 

40



--------------------------------------------------------------------------------

the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of shares acquired pursuant to such exercise, or the receipt of
any dividends and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations. At the time of exercise of the Option, the Participant
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations of the Company and any other Participating Company.
In this regard, at the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by the Participating Company Group, the
Participant hereby authorizes withholding of all applicable Tax Obligations from
payroll and any other amounts payable to the Participant, and otherwise agrees
to make adequate provision for withholding of all applicable Tax Obligations by
the Participating Company Group, if any, which arise in connection with the
Option. Alternatively, or in addition, if permissible under applicable law,
including Local Law, the Participating Company Group may (i) sell or arrange for
the sale of shares acquired by the Participant to satisfy the Tax Obligations,
and/or (ii) withhold in shares, provided that only the amount of shares
necessary to satisfy the minimum withholding amount required by applicable law,
including Local Law, is withheld. Finally, the Participant shall pay to the
Company or any other Participating Company any amount of the Tax Obligations
that any such company may be required to withhold as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall have no obligation to process the
exercise of the Option or to deliver shares of Stock until the Tax Obligations
as described in this Section have been satisfied by the Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of United States federal
or state law or Local Law with respect to such securities. The Option may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable United States federal, state or foreign securities
laws, including Local Law, or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, the Option may not be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the Option be in
effect with respect to the shares issuable upon exercise of the Option or
(ii) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE
TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction

 

41



--------------------------------------------------------------------------------

the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, an Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Prior to
the issuance of shares of Stock upon the exercise of an Option, the Option shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. Following the death of the Participant, the
Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of one (1) year after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of one (1) year after the date on which the Participant’s Service

 

42



--------------------------------------------------------------------------------

terminated, but in any event no later than the Option Expiration Date. The
Participant’s Service shall be deemed to have terminated on account of death if
the Participant dies within one hundred eighty (180) days after the
Participant’s termination of Service.

(c) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.

(d) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of ninety (90) days after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until
ninety (90) days after the date the Participant is notified by the Company that
the Option is exercisable, but in any event no later than the Option Expiration
Date.

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination of the Participant’s Service for Cause, if a
sale within the applicable time periods set forth in Section 7.1 of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume the Company’s rights and
obligations under the Option or substitute for the Option a substantially
equivalent option for the Acquiror’s stock. In the event the Acquiror elects not
to assume the Company’s rights and obligations under the Option or substitute
for the Option in connection with the Change in Control, any unexercised portion
of the Option shall become immediately exercisable and vested in full as of the
date ten (10) days prior to the date of the Change in Control, provided that the
Participant’s Service has not terminated prior to such date. Any exercise of the
Option that was permissible solely by reason of this Section shall be
conditioned upon the consummation of the Change in Control. The Option shall
terminate and cease to be outstanding effective as of the date of the Change in
Control to the extent that the Option is neither assumed by the Acquiror in
connection with the Change in Control nor exercised as of the date of the Change
in Control. Notwithstanding the

 

43



--------------------------------------------------------------------------------

foregoing, shares acquired upon exercise of the Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided herein. Furthermore,
notwithstanding the foregoing, if the corporation the stock of which is subject
to the Option immediately prior to an Ownership Change Event described in
Section 12.1(a)(i) of the Plan constituting a Change in Control is the surviving
or continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the Option shall not
terminate unless the Board otherwise provides in its discretion.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and class of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any

 

44



--------------------------------------------------------------------------------

way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director or an Employee, as the case may be, at any
time.

11. LEGENDS.

The Company may at any time place legends referencing any applicable United
States federal, state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section.

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

12.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

12.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Exercise Notice called for by Section 4.2 to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a

 

45



--------------------------------------------------------------------------------

link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Exercise
Notice, as described in Section 12.4(a). The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Chief Financial
Officer of the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 12.4(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 12.4(a).

12.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

12.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Option
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of the County of San Francisco, California, or the federal courts of
the United States for the Northern District of California, and no other courts,
where this Option Agreement is made and/or performed.

12.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

46



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

 

    

PARTICIPANT

 

[NAME]

     [NAME]

[TITLE]

    

Date:                     

     Date:                    , 200  

 

47



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant #            

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Unit Agreement (the “Agreement”) is attached Restricted Stock Units upon
the terms and conditions set forth in the Grant Notice, this Agreement and the
salesforce.com, inc. 2006 Inducement Equity Incentive Plan (the “Plan”). When
the Restricted Stock Units are paid to the Participant, par value will be deemed
paid by the Participant for each Restricted Stock Unit by past services rendered
by the Participant, and will be subject to the appropriate tax withholdings.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a share of Stock on the date of grant. Unless and until
the Restricted Stock Units have vested in the manner set forth in paragraphs 3
or 4, the Participant will have no right to payment of such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation. Payment of any
vested Restricted Stock Units shall be made in whole shares of Stock only.

3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraph 4 of this Agreement, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting schedule set forth in the
Grant Notice, provided that the Participant’s Service has not terminated prior
to each relevant vesting date. Notwithstanding anything in this paragraph 3 to
the contrary, and except as otherwise provided by the Committee or as required
by applicable law, vesting of the Restricted Stock Units shall be suspended
during any unpaid leave of absence other than military leave and will resume on
the date the Participant returns to work on a regular schedule as determined by
the Company; provided, however, that no vesting credit will be awarded for the
time vesting has been suspended during such leave of absence.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. If the Committee, in its discretion, accelerates the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units, the payment of such accelerated Restricted Stock Units nevertheless
shall be made at the same time or times as if such Restricted Stock Units had
vested in accordance with the vesting schedule set forth in the Grant Notice
(whether or not the Participant remains employed by the Company or an Affiliate
as of such date(s)).

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 8. Any Restricted Stock Units that vest in
accordance with paragraph 4 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in accordance with the provisions
of such paragraph,

 

-48-



--------------------------------------------------------------------------------

subject to paragraph 8. For each Restricted Stock Unit that vests, the
Participant will receive one share of Stock.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 at the time of the Participant’s termination of Service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.

7. Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

8. Withholding of Taxes. When the shares of Stock are issued as payment for
vested Restricted Stock Units, the Participant will recognize immediate U.S.
taxable income if the Participant is a U.S. taxpayer. If the Participant is a
non-U.S. taxpayer, the Participant will be subject to applicable taxes in his or
her jurisdiction. The Participant hereby agrees to make adequate provision for
(by check or by means of a Cashless Exercise) any sums required to satisfy the
federal, state, local and foreign income, social insurance, employment and any
other applicable tax withholding obligations of the Participating Company Group,
if any, which arise in connection with the Restricted Stock Units. No shares of
Stock will be issued unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Participant with respect to the payment
of any income and other taxes which the Company determines must be withheld or
collected with respect to such Restricted Stock Units. If the Participant fails
to make such satisfactory arrangements, the Participant hereby expressly
consents to pay by Cashless Exercise any income and other taxes which the
Company determines must be withheld or collected with respect to such Restricted
Stock Units. In addition, the Participant hereby expressly confers on the
Company a power of attorney to irrevocably instruct a broker to assign to the
Company the proceeds of the sale of that number of shares of Stock necessary to
pay any income and other taxes which the Company determines must be withheld or
collected with respect to the Restricted Stock Units. All income and other taxes
related to this Award of Restricted Stock Units and any shares of Stock
delivered in payment thereof are the sole responsibility of the Participant.

For this purpose, a “Cashless Exercise” means the delivery of a properly
executed tax withholding notice together with irrevocable instructions to a
broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale with respect to some or all of the shares of
Stock to be issued as payment for vested Restricted Stock Units pursuant to a
program or procedure approved by the Company. The Company reserves, at any and
all times, the right in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others. Notwithstanding the foregoing, if the
Participant fails to deliver a properly executed tax withholding notice to the
Company in a form acceptable to the Company, a “Cashless Exercise” means the
delivery by the Company of irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of the sale of that number

 

-49-



--------------------------------------------------------------------------------

of shares of Stock necessary to pay any income and other taxes which the Company
determines must be withheld or collected with respect to the Restricted Stock
Units.

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable
hereunder unless and until certificates representing such shares (which may be
in book entry form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account). After such
issuance, recordation and delivery, the Participant will have all the rights of
a stockholder of the Company with respect to voting such shares of Stock and
receipt of dividends and distributions on such shares.

10. No Effect on Employment. Subject to any employment contract with the
Participant, the terms of such employment will be determined from time to time
by the Company, or the Participating Company employing the Participant, as the
case may be, and the Company, or the Participating Company employing the
Participant, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Participant
at any time for any reason whatsoever, with or without good cause. The
transactions contemplated hereunder and the vesting schedule set forth in the
Grant Notice do not constitute an express or implied promise of continued
employment for any period of time.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock
Administration, at salesforce.com, inc., The Landmark Bldg., One Market Street,
Suite 300, San Francisco, CA 94105, or at such other address as the Company may
hereafter designate in writing.

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until you have been issued the shares of Stock. Upon any attempt to sell,
pledge, assign, hypothecate, transfer or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

13. Restrictions on Sale of Securities. The shares of Stock issued as payment
for vested Restricted Stock Units awarded under this Agreement will be
registered under the federal securities laws and will be freely tradable upon
receipt. However, any sale of the shares of Stock will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Certificates for Shares of Stock. The
Company shall not be required to issue any certificate or certificates for
shares of Stock hereunder prior to

 

-50-



--------------------------------------------------------------------------------

fulfillment of all the following conditions: (a) the admission of such shares of
Stock to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
shares of Stock under any state or federal law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Committee shall, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any state or federal governmental agency, which the Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Committee may establish from time to time for
reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Participant, the Company and
all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of shares of Stock pursuant to this Award of Restricted Stock
Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to
purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the

 

-51-



--------------------------------------------------------------------------------

Plan is discretionary in nature and may be modified, suspended or terminated by
the Company at any time.

22. Notice of Governing Law. This Award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

 

SALESFORCE.COM, INC.    PARTICIPANT

 

  

 

[NAME]

   [NAME]

[TITLE]

  

Date:                    

   Date:                    , 200  

 

-52-



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

(For Non-U.S. Participants)

Grant #            

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Unit Agreement (the “Agreement”) is attached Restricted Stock Units upon
the terms and conditions set forth in the Grant Notice, this Agreement and the
salesforce.com, inc. 2006 Inducement Equity Incentive Plan (the “Plan”). When
the Restricted Stock Units are paid to the Participant, par value will be deemed
paid by the Participant for each Restricted Stock Unit by past services rendered
by the Participant, and will be subject to the appropriate tax withholdings.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a share of Stock on the date of grant. Unless and until
the Restricted Stock Units have vested in the manner set forth in paragraphs 3
or 4, the Participant will have no right to payment of such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation. Payment of any
vested Restricted Stock Units shall be made in whole shares of Stock only.

3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraph 4 of this Agreement, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting schedule set forth in the
Grant Notice, provided that the Participant’s Service has not terminated prior
to each relevant vesting date. Notwithstanding anything in this paragraph 3 to
the contrary, and except as otherwise provided by the Committee or as required
by applicable law, vesting of the Restricted Stock Units shall be suspended
during any unpaid leave of absence other than military leave and will resume on
the date the Participant returns to work on a regular schedule as determined by
the Company; provided, however, that no vesting credit will be awarded for the
time vesting has been suspended during such leave of absence.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. If the Committee, in its discretion, accelerates the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units, the payment of such accelerated Restricted Stock Units nevertheless
shall be made at the same time or times as if such Restricted Stock Units had
vested in accordance with the vesting schedule set forth in the Grant Notice
(whether or not the Participant remains employed by the Company or an Affiliate
as of such date(s)).

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 8. Any Restricted

 

-53-



--------------------------------------------------------------------------------

Stock Units that vest in accordance with paragraph 4 will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate)
in accordance with the provisions of such paragraph, subject to paragraph 8. For
each Restricted Stock Unit that vests, the Participant will receive one share of
Stock.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 at the time of the Participant’s termination of Service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.

7. Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

8. Withholding of Taxes. When the shares of Stock are issued as payment for
vested Restricted Stock Units, the Participant will recognize immediate U.S.
taxable income if the Participant is a U.S. taxpayer. If the Participant is a
non-U.S. taxpayer, the Participant will be subject to applicable taxes in his or
her jurisdiction. The Participant hereby agrees to make adequate provision for
(by check or by means of a Cashless Exercise) any sums required to satisfy the
federal, state, local and foreign income, social insurance, employment and any
other applicable tax withholding obligations of the Participating Company Group,
if any, which arise in connection with the Restricted Stock Units. No shares of
Stock will be issued unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Participant with respect to the payment
of any income and other taxes which the Company determines must be withheld or
collected with respect to such Restricted Stock Units. If the Participant fails
to make such satisfactory arrangements, the Participant hereby expressly
consents to pay by Cashless Exercise any income and other taxes which the
Company determines must be withheld or collected with respect to such Restricted
Stock Units. In addition, the Participant hereby expressly confers on the
Company a power of attorney to irrevocably instruct a broker to assign to the
Company the proceeds of the sale of that number of shares of Stock necessary to
pay any income and other taxes which the Company determines must be withheld or
collected with respect to the Restricted Stock Units. All income and other taxes
related to this Award of Restricted Stock Units and any shares of Stock
delivered in payment thereof are the sole responsibility of the Participant.

For this purpose, a “Cashless Exercise” means the delivery of a properly
executed tax withholding notice together with irrevocable instructions to a
broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale with respect to some or all of the shares of
Stock to be issued as payment for vested Restricted Stock Units pursuant to a
program or procedure approved by the Company. The Company reserves, at any and
all times, the right in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others. Notwithstanding the foregoing, if the
Participant fails to deliver a properly executed tax withholding notice to the
Company in a form acceptable to the Company, a “Cashless Exercise” means the
delivery by the Company of irrevocable instructions

 

-54-



--------------------------------------------------------------------------------

to a broker providing for the assignment to the Company of the proceeds of the
sale of that number of shares of Stock necessary to pay any income and other
taxes which the Company determines must be withheld or collected with respect to
the Restricted Stock Units.

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable
hereunder unless and until certificates representing such shares (which may be
in book entry form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account). After such
issuance, recordation and delivery, the Participant will have all the rights of
a stockholder of the Company with respect to voting such shares of Stock and
receipt of dividends and distributions on such shares.

10. No Effect on Employment. Subject to any employment contract with the
Participant, the terms of such employment will be determined from time to time
by the Company, or the Participating Company employing the Participant, as the
case may be, and the Company, or the Participating Company employing the
Participant, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Participant
at any time for any reason whatsoever, with or without good cause. The
transactions contemplated hereunder and the vesting schedule set forth in the
Grant Notice do not constitute an express or implied promise of continued
employment for any period of time.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock
Administration, at salesforce.com, inc., The Landmark Bldg., One Market Street,
Suite 300, San Francisco, CA 94105, or at such other address as the Company may
hereafter designate in writing.

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until you have been issued the shares of Stock. Upon any attempt to sell,
pledge, assign, hypothecate, transfer or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

13. Restrictions on Sale of Securities. The shares of Stock issued as payment
for vested Restricted Stock Units awarded under this Agreement will be
registered under the federal securities laws and will be freely tradable upon
receipt. However, any sale of the shares of Stock will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

-55-



--------------------------------------------------------------------------------

15. Additional Conditions to Issuance of Certificates for Shares of Stock. The
Company shall not be required to issue any certificate or certificates for
shares of Stock hereunder prior to fulfillment of all the following conditions:
(a) the admission of such shares of Stock to listing on all stock exchanges on
which such class of stock is then listed; (b) the completion of any registration
or other qualification of such shares of Stock under any state or federal law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Committee shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Participant, the Company and
all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of shares of Stock pursuant to this Award of Restricted Stock
Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to
purchase stock under the Plan,

 

-56-



--------------------------------------------------------------------------------

and has received, read and understood a description of the Plan. The Participant
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

22. Labor Law. By accepting this Award of Restricted Stock Units, the
Participant acknowledges that: (a) the grant of these Restricted Stock Units is
a one-time benefit which does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units; (b) all determinations with respect to any future
grants, including, but not limited to, the times when the Restricted Stock Units
shall be granted, the number of Restricted Stock Units subject to each
Restricted Stock Unit Award and the time or times when the Restricted Stock
Units shall vest, will be at the sole discretion of the Company; (c) the
Participant’s participation in the Plan is voluntary; (d) the value of these
Restricted Stock Units is an extraordinary item of compensation which is outside
the scope of the Participant’s employment contract, if any; (e) these Restricted
Stock Units are not part of the Participant’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) the vesting of these Restricted Stock Units will cease
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying shares of Stock is unknown and cannot be predicted with certainty;
(h) these Restricted Stock Units have been granted to the Participant in the
Participant’s status as an employee of the Company or the other Participating
Companies; (i) any claims resulting from these Restricted Stock Units shall be
enforceable, if at all, against the Company; and (j) there shall be no
additional obligations for any Participating Company employing the Participant
as a result of these Restricted Stock Units.

23. Disclosure of Participant Information. By accepting this Award of Restricted
Stock Units, the Participant consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Company and other Participating Companies hold certain personal information
about him or her, including his or her name, home address and telephone number,
date of birth, social security or identity number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
awards of Restricted Stock Units or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor, for the purpose of managing and administering the Plan (“Data”). The
Participant further understands that the Company and/or the other Participating
Companies will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of the other Participating companies may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. The Participant authorizes the Company to
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any shares of Stock
acquired from this award of Restricted Stock Units of such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of Stock on his or her behalf. The Participant understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Company and/or the
other Participating Companies.

 

-57-



--------------------------------------------------------------------------------

24. Notice of Governing Law. This Award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

 

SALESFORCE.COM, INC.    PARTICIPANT

 

  

 

[NAME]    [NAME] [TITLE]    Date:                        
Date:                    , 200  

 

-58-